This was an action for false imprisonment. It was tried under the principles laid down in McCarthy v. De Armit, 99 Pa. 63, at 71, and as the court below said, both sides were fairly presented to the jury, which found for appellee, and there is no error in the record upon which this Court could base a reversal. Where the evidence is conflicting, a directed verdict cannot be ordered, as suggested by appellant. This was the principal question presented. Nor did the court below err in refusing a new trial.
Judgment affirmed.